    Case 2:18-cv-00173-GJQ-MV ECF No. 44 filed 12/30/19 PageID.323 Page 1 of 20



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION


CHRISTIEN MARTIN #794831,                               Case No. 2:18-cv-00173

                        Plaintiff,                      Hon. Gordon J. Quist
                                                        U.S. District Judge
           v.

ORSON CARDON, et al.,

                        Defendants.
                                      /

                          REPORT AND RECOMMENDATION

      I.        Introduction

           This is a civil rights action brought by state prisoner Christien Martin

pursuant to 42 U.S.C. § 1983.             Martin alleges Eighth Amendment deliberate

indifference claims against the three remaining Defendants:            Dr. Downs and

Correctional Officers Goings and MacDonald.1            Martin also asserts a medical

malpractice claim against Dr. Downs.

           Dr. Downs has filed a motion for summary judgment asking the Court to

dismiss all of Martin’s claims against him. (ECF No. 27.) Correctional Officers

Goings and MacDonald have also filed a motion for summary judgment. (ECF Nos.

32 (corrected motion, replacing ECF No. 29).) They argue that Martin failed to




1     Another Defendant – Dr. Cardon – was dismissed by the Court in its screening
opinion. (ECF Nos. 5 and 6.)
                                               1
Case 2:18-cv-00173-GJQ-MV ECF No. 44 filed 12/30/19 PageID.324 Page 2 of 20



exhaust all administrative remedies regarding the deliberate indifference claims

against them.

         Martin has responded to Dr. Downs’s motion. (ECF Nos. 33 and 34.) He has

not responded to Goings and MacDonald’s motion.

         Dr. Downs has filed a reply to Martin’s response.

         The undersigned has reviewed the pleadings and associated documents and

respectfully recommends that the Court (1) grant Dr. Downs’ motion for summary

judgment and dismiss Dr. Downs from the case, and (2) deny Correctional Officers

Goings and MacDonald’s motion for summary judgment.

   II.      Summary of Martin’s Allegations and Relevant Facts

         On or about September 24, 2015, Martin underwent oral surgery to repair a

fracture to his mandible. (ECF No. 28, PageID.142.) Dr. Cardon, his then-surgeon,

affixed a metal plate to Martin’s broken mandible with screws.

         In May 2017, MDOC medical staff determined that Martin was suffering from

an infection caused by the implanted plate and screws. (Id., PageID.149.) To treat

the infection, Dr. Downs prescribed Martin a month-long regimen of antibiotics and

Ibuprofen. (ECF No. 28, PageID.152.) During a follow-up visit with Dr. Downs, it

was determined that the plate and screws should be removed to prevent future

infections. (Id., PageID.173.)

         On July 27, 2017, Martin underwent a second oral surgery to remove the plate

and screws. (ECF No. 1, PageID.6.) On July 28, 2017, Dr. Downs provided Martin

with a three-day prescription of pain medication. (Id., PageID.7.)



                                            2
Case 2:18-cv-00173-GJQ-MV ECF No. 44 filed 12/30/19 PageID.325 Page 3 of 20



      Martin alleges that a nurse issued him a medical detail – with an expiration

of August 1, 2017 – that authorized him to access the medical center. (Id.) Martin

alleges that the detail also authorized him to receive pain medication and ice. (Id.)

      Martin says that, on July 30, 2017, C.O. Goings refused to honor the detail and

told Martin to try again later. (Id.) An hour later, according to Martin, C.O. Goings

and C.O. MacDonald again refused Martin and told Martin that the detail had

expired. (ECF No. 1, PageID.7.) Martin says that he eventually was allowed to go to

medical, but he claims that he endured “approximately six hours of temporary

delayed medical treatment” due to their refusals. (Id., PageID.9.)

      Also on July 30, 2017, Martin filed grievance URF-17-07-2303-17z. (ECF No.

30-2, PageID.231.)      The grievance complained about C.O. Goings’ and C.O.

MacDonald’s conduct earlier that day. (Id.)

      On August 2, 2017, Prison Counselor (PC) Hetrick investigated the allegations

in this grievance and found that no violation had occurred.          (Id., PageID.232.)

Hetrick’s Step I response reminded staff that they should “call Health Services

anytime a prisoner asks to see them and log it in the log book, the time and the RN

they spoke to.” (Id.)

      On June 28, 2018, almost a year later, Martin filed an appeal of Hetrick’s

decision to Step II. (Id., PageID.229.) Warden Connie Horton rejected the appeal for

being untimely. (Id., PageID.230.)

      About a week later, on July 5, 2018, Martin filed a Step III appeal. (Id.,

PageID.229.) Grievance Manager Russell, manager of the Michigan Department of



                                          3
 Case 2:18-cv-00173-GJQ-MV ECF No. 44 filed 12/30/19 PageID.326 Page 4 of 20



Corrections (MDOC) Grievance Section, denied Martin’s Step III appeal on the

merits, determining that the issue was investigated and the correct decision was

rendered. (Id., PageID.228.)

        On October 4, 2018, Martin filed this action in the United States District Court,

Western District of Michigan.       (ECF No. 1.)    Martin alleges claims of medical

malpractice and Eighth Amendment deliberate indifference against Dr. Cardon and

Dr. Downs. (Id., PageID.3-15.) The claims against Dr. Cardon are based upon his

failure to prevent infections after he implanted hardware in Martin’s jaw. (Id.,

PageID.13-15.) The claims against Dr. Downs are based upon his alleged failure to

adequately prescribe pain medication after Martin’s second oral surgery.            (Id.,

PageID.6, 10-15.)     Martin also asserts claims of Eighth Amendment deliberate

indifference against Goings and MacDonald. (ECF No. 1, PageID.13.) The claims

against Goings and MacDonald are based upon their alleged conduct on July 30, 2017.

(Id.)

        On November 29, 2018, the Court dismissed both claims against Dr. Cardon

for failure to state a claim.     (ECF No. 5.)     Regarding the Eighth Amendment

deliberate indifference claim, the Court held that the claim “f[e]ll far short of

demonstrating deliberate indifference” because “[t]he fact that the surgical plate

became infected in 2017 does not in and of itself support an inference Cardon’s

medical treatment in 2015 was deficient in any way – much less that the surgery was

‘so woefully inadequate as to amount to no treatment at all.’ Mitchell v. Hininger,

553 F. App’x 602, 605 (internal quotation omitted).” (Id., PageID.62.) Regarding the



                                            4
Case 2:18-cv-00173-GJQ-MV ECF No. 44 filed 12/30/19 PageID.327 Page 5 of 20



medical malpractice claim, the Court held that the claim is not actionable under §

1983 and that the claim is time-barred. (Id., PageID.62-63.)

   III.     Summary Judgment Standard

         Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan, 421

F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52 (1986)). The court must consider all pleadings, depositions, affidavits, and

admissions on file, and draw all justifiable inferences in favor of the party opposing

the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).

   IV.      Martin’s Deliberate Indifference Claim Against Dr. Downs

         The Eighth Amendment prohibits the infliction of cruel and unusual

punishment against those convicted of crimes. U.S. Const. amend. VIII. The Eighth

Amendment obligates prison authorities to provide medical care to incarcerated

individuals, as a failure to provide such care would be inconsistent with contemporary

standards of decency. Estelle v. Gamble, 429 U.S. 102, 103-04 (1976). The Eighth

Amendment is violated when a prison official is deliberately indifferent to the serious



                                          5
Case 2:18-cv-00173-GJQ-MV ECF No. 44 filed 12/30/19 PageID.328 Page 6 of 20



medical needs of a prisoner. Id. at 104-05; Comstock v. McCrary, 273 F.3d 693, 702

(6th Cir. 2001).

      A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the

objective component, the plaintiff must allege that the medical need at issue is

sufficiently serious. Id. In other words, the inmate must show that he is incarcerated

under conditions posing a substantial risk of serious harm.         Id.   The objective

component of the adequate medical care test is satisfied “[w]here the seriousness of a

prisoner’s need[ ] for medical care is obvious even to a lay person.” Blackmore v.

Kalamazoo Cty., 390 F.3d 890, 899 (6th Cir. 2004). If the plaintiff’s claim, however,

is based on “the prison’s failure to treat a condition adequately, or where the

prisoner’s affliction is seemingly minor or non-obvious,” Id. at 898, the plaintiff must

“place verifying medical evidence in the record to establish the detrimental effect of

the delay in medical treatment.” Napier v. Madison Cty., 238 F.3d 739, 742 (6th Cir.

2001) (internal quotation marks omitted).

      The subjective component requires an inmate to show that prison officials have

“a sufficiently culpable state of mind in denying medical care.” Brown v. Bargery, 207

F.3d 863, 867 (6th Cir. 2000) (citing Farmer, 511 U.S. at 834). Deliberate indifference

“entails something more than mere negligence,” Farmer, 511 U.S. at 835, but can be

“satisfied by something less than acts or omissions for the very purpose of causing

harm or with knowledge that harm will result.” Id. Under Farmer, “the official must

both be aware of facts from which the inference could be drawn that a substantial



                                           6
Case 2:18-cv-00173-GJQ-MV ECF No. 44 filed 12/30/19 PageID.329 Page 7 of 20



risk of serious harm exists, and he must also draw the inference.” Id. at 837. The

subjective component was recently summarized in Rhinehart v. Scutt, 894 F.3d 721

(6th Cir. 2018). The court of appeals stated the following:

      A doctor’s errors in medical judgment or other negligent behavior do not
      suffice to establish deliberate indifference. Instead, the plaintiff must
      show that each defendant acted with a mental state “equivalent to
      criminal recklessness.” This showing requires proof that each defendant
      “subjectively perceived facts from which to infer substantial risk to the
      prisoner, that he did in fact draw the inference, and that he then
      disregarded that risk” by failing to take reasonable measures to abate
      it.

      A plaintiff may rely on circumstantial evidence to prove subjective
      recklessness: A jury is entitled to “conclude that a prison official knew
      of a substantial risk from the very fact that the risk was obvious.” And
      if a risk is well-documented and circumstances suggest that the official
      has been exposed to information so that he must have known of the risk,
      the evidence is sufficient for a jury to find that the official had
      knowledge.

      But the plaintiff also must present enough evidence from which a jury
      could conclude that each defendant “so recklessly ignored the risk that
      he was deliberately indifferent to it.” A doctor is not liable under the
      Eighth Amendment if he or she provides reasonable treatment, even if
      the outcome of the treatment is insufficient or even harmful. A doctor,
      after all, is bound by the Hippocratic Oath, not applicable to the jailor,
      and the physician’s job is to treat illness, not punish the prisoner.
      Accordingly, when a claimant challenges the adequacy of an inmate's
      treatment, “this Court is deferential to the judgments of medical
      professionals.” That is not to say that a doctor is immune from a
      deliberate-indifference claim simply because he provided “some
      treatment for the inmates’ medical needs.” But there is a high bar that
      a plaintiff must clear to prove an Eighth Amendment medical-needs
      claim: The doctor must have “consciously expos[ed] the patient to an
      excessive risk of *739 serious harm.”

Id. 738–39 (6th Cir. 2018) (internal citations omitted).




                                           7
Case 2:18-cv-00173-GJQ-MV ECF No. 44 filed 12/30/19 PageID.330 Page 8 of 20



      Not every claim by a prisoner that he has received inadequate medical

treatment states a violation of the Eighth Amendment. Estelle, 429 U.S. at 105. As

the Supreme Court explained:

      [A]n inadvertent failure to provide adequate medical care cannot be said
      to constitute an unnecessary and wanton infliction of pain or to be
      repugnant to the conscience of mankind. Thus, a complaint that a
      physician has been negligent in diagnosing or treating a medical
      condition does not state a valid claim of medical mistreatment under the
      Eighth Amendment.          Medical malpractice does not become a
      constitutional violation merely because the victim is a prisoner. In order
      to state a cognizable claim, a prisoner must allege acts or omissions
      sufficiently harmful to evidence deliberate indifference to serious
      medical needs.

Id. at 105-06 (quotations omitted).

      Differences in judgment between an inmate and prison medical personnel

regarding the appropriate medical diagnoses or treatment are not enough to state a

deliberate indifference claim. Sanderfer v. Nichols, 62 F.3d 151, 154-55 (6th Cir.

1995); Ward v. Smith, No. 95-6666, 1996 WL 627724, at *1 (6th Cir. Oct. 29, 1996).

This is so even if the misdiagnosis results in an inadequate course of treatment and

considerable suffering. Gabehart v. Chapleau, No. 96-5050, 1997 WL 160322, at *2

(6th Cir. Apr. 4, 1997).

      The Sixth Circuit distinguishes “between cases where the complaint alleges a

complete denial of medical care and those cases where the claim is that a prisoner

received inadequate medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5

(6th Cir. 1976). If “a prisoner has received some medical attention and the dispute is

over the adequacy of the treatment, federal courts are generally reluctant to second

guess medical judgments and to constitutionalize claims which sound in state tort

                                          8
Case 2:18-cv-00173-GJQ-MV ECF No. 44 filed 12/30/19 PageID.331 Page 9 of 20



law.” Id.; Rouster v. Saginaw Cty., 749 F.3d 437, 448 (6th Cir. 2014); Perez v. Oakland

Cty., 466 F.3d 416, 434 (6th Cir. 2006); Kellerman v. Simpson, 258 F. App’x 720, 727

(6th Cir. 2007); McFarland v. Austin, 196 F. App’x 410 (6th Cir. 2006); Edmonds v.

Horton, 113 F. App’x 62, 65 (6th Cir. 2004); Brock v. Crall, 8 F. App’x 439, 440 (6th

Cir. 2001); Berryman v. Rieger, 150 F.3d 561, 566 (6th Cir. 1998). “Where the

claimant received treatment for his condition, as here, he must show that his

treatment was ‘so woefully inadequate as to amount to no treatment at all.’” Mitchell

553 F. App’x at 605 (quoting Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir.

2011)). He must demonstrate that the care he received was “so grossly incompetent,

inadequate, or excessive as to shock the conscience or to be intolerable to fundamental

fairness.” Miller v. Calhoun Cty., 408 F.3d 803, 819 (6th Cir. 2005) (quoting Waldrop

v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989)).

      Dr. Downs asserts that Martin’s Eighth Amendment deliberate indifference

claim does not satisfy either the objective or subjective elements. (ECF No. 27,

PageID.113-114.) The undersigned agrees

      The record contains facts that show that no genuine issue of material fact

exists as to the objective component of his deliberate indifference claim.        It is

undisputed that Martin underwent surgery on July 27, 2017, developed an infection

and experienced considerable pain as a result. But the record shows that he was

issued pain medication before and after surgery and an antibiotic after an infection

developed.




                                          9
Case 2:18-cv-00173-GJQ-MV ECF No. 44 filed 12/30/19 PageID.332 Page 10 of 20



      First, as shown below, Nurse Practitioner (NP) Brenda Buchanan

preemptively ordered pain medication for Martin on July 26, the day before his

surgery.2




(ECF No. 28, PageID.181, 183.)

      Second, the records show that NP Buchanan contacted Dr. Downs on July 28,

after learning that Martin was experiencing significant pain in his lower left jaw.

That day, Dr. Downs prescribed Ultram (also known as Tramadol) for Martin to treat

Martin’s pain and Clindamycin to treat Martin’s infection.




2      In response to Dr. Downs’s motion, Martin disputes the medical records that
show that N.P. Buchanan preemptively ordered Ibuprofen for Martin during his
recovery. (ECF No. 33, PageID.296.) The argument is, however, without merit
because Martin fails to provide this information in an adequate affidavit or
declaration. See 28 U.S.C. § 1746 (establishing requirements for submission of
affidavit, declaration and related statements); Fed. R. Civ. P. 56(c)(4) (requiring an
affidavit or declaration to set forth facts in support of or opposition to motion for
summary judgment).


                                         10
Case 2:18-cv-00173-GJQ-MV ECF No. 44 filed 12/30/19 PageID.333 Page 11 of 20




                                    ....




                                    ....
                                    11
Case 2:18-cv-00173-GJQ-MV ECF No. 44 filed 12/30/19 PageID.334 Page 12 of 20




(Id., PageID.190-192.)

         The Ultram prescription was intended to supplement the Ibuprofen Martin

was already receiving. (ECF No. 27-3, PageID.119.)

         Martin’s claim is that Dr. Downs failed to treat his condition adequately. Thus,

as stated in Napier, 238 F.3d at 742, Martin must “place verifying medical evidence

in the record to establish the detrimental effect of the delay in medical treatment.”

He has not done so. Martin has shown that he suffered from an infection and the

resulting pain. But the records show that Dr. Downs attempted to treat these issues.

Based on those facts, it is the opinion of the undersigned that no genuine issue of

material fact exists relating to the objective component of the deliberate indifference

claim.
                                            12
Case 2:18-cv-00173-GJQ-MV ECF No. 44 filed 12/30/19 PageID.335 Page 13 of 20



        The undersigned reaches the same conclusion with regard to the subjective

component. As noted in Rhinehart, 894 F.3d at 739, Martin has to show that Dr.

Downs consciously exposed him to an excessive risk of serious harm. None of the

information provided by Martin establishes a genuine issue of material fact as Dr.

Downs’s state of mind. Here, the record is clear that Dr. Downs did not possess “a

sufficiently culpable state of mind” to deny Martin medical care. Brown v. Bargery,

207 F.3d 863, 867 (6th Cir. 2000). The medical records show that Dr. Downs was

aware of Martin’s medical situation and prescribed medication to address the issues

that arose after surgery. (ECF No. 27-3, PageID.119-121; ECF No. 28, PageID.184-

192, 196-197.)

        In the opinion of the undersigned, no genuine issue of material fact exists

relating to Martin’s deliberate indifference claim against Dr. Downs.

   V.      Martin’s Medical Malpractice Claim Against Dr. Downs

        If the District Court grants Dr. Downs’s motion for summary judgment, then

Martin’s only claim against Downs will be a state law medical malpractice claim.

Supplemental jurisdiction over state law claims should not be exercised after all

federal claims have been dismissed. 28 U.S.C. § 1367(c)(3); United Mine Workers v.

Gibbs, 383 U.S. 715, 726-727 (1966); Moon v. Harrison Piping Supply, et al., 465 F.3d

719 (6th Cir. 2006). Thus, the undersigned respectfully recommends that the District

Court decline to exercise supplemental jurisdiction over Martin’s medical malpractice

claim against Downs.




                                         13
Case 2:18-cv-00173-GJQ-MV ECF No. 44 filed 12/30/19 PageID.336 Page 14 of 20



   VI.      Goings and MacDonald’s Motion for Summary Judgment Based on
            Failure to Exhaust Administrative Remedies

         A. Legal Standards

         A prisoner’s failure to exhaust his administrative remedies is an affirmative

defense, which Defendants have the burden to plead and prove. Jones v. Bock, 549

U.S. 199, 212-16 (2007). “[W]here the moving party has the burden -- the plaintiff on

a claim for relief or the defendant on an affirmative defense -- his showing must be

sufficient for the court to hold that no reasonable trier of fact could find other than

for the moving party.” Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986).

The Sixth Circuit has repeatedly emphasized that the party with the burden of proof

“must show the record contains evidence satisfying the burden of persuasion and that

the evidence is so powerful that no reasonable jury would be free to disbelieve it.”

Cockrel v. Shelby Cnty. Sch. Dist., 270 F.3d 1036, 1056 (6th Cir. 2001). Accordingly,

summary judgment in favor of the party with the burden of persuasion “is

inappropriate when the evidence is susceptible of different interpretations or

inferences by the trier of fact.” Hunt v. Cromartie, 526 U.S. 541, 553 (1999).

         Pursuant to the applicable portion of the Prison Litigation Reform Act (PLRA),

42 U.S.C. § 1997e(a), a prisoner bringing an action with respect to prison conditions

under 42 U.S.C. § 1983 must exhaust his available administrative remedies. Porter

v. Nussle, 534 U.S. 516, 532 (2002); Booth v. Churner, 532 U.S. 731, 733 (2001). A

prisoner must first exhaust available administrative remedies, even if the prisoner

may not be able to obtain the specific type of relief he seeks in the state administrative

process. Porter, 534 U.S. at 520; Booth, 532 U.S. at 741; Knuckles El v. Toombs, 215

                                           14
Case 2:18-cv-00173-GJQ-MV ECF No. 44 filed 12/30/19 PageID.337 Page 15 of 20



F.3d 640, 642 (6th Cir. 2000); Freeman v. Francis, 196 F.3d 641, 643 (6th Cir. 1999).

In order to properly exhaust administrative remedies, prisoners must complete the

administrative review process in accordance with the deadlines and other applicable

procedural rules. Jones, 549 U.S. at 218-19; Woodford v. Ngo, 548 U.S. 81, 90-91

(2006).     In rare circumstances, an administrative remedy will be considered

unavailable where officers are unable or consistently unwilling to provide relief,

where the exhaustion procedures may provide relief, but no ordinary prisoner can

navigate it, or “where prison administrators thwart inmates from taking advantage

of   a    grievance   [or   other   administrative]   process   through   machination,

misrepresentation, or intimidation.” Ross v. Blake, 578 U.S. ___, 136 S.Ct. 1850,

1859-60 (2016).

         “Beyond doubt, Congress enacted [Section] 1997e(a) to reduce the quantity and

improve the quality of prisoner suits.” Porter, 534 U.S. at 524. In the Court’s view,

this objective was achieved in three ways. First, the exhaustion requirement

“afforded corrections officials time and opportunity to address complaints internally

before allowing the initiation of a federal case.” Id. at 525. Second, “the internal

review might ‘filter out some frivolous claims.’” Id. (quoting Booth, 532 U.S. at

737). And third, “adjudication could be facilitated by an administrative record that

clarifies the contours of the controversy.” Id. When institutions are provided

adequate notice as required under the PLRA, the opportunity to address the claims

internally furthers the additional goals of limiting judicial interference with prison

administration. Baker v. Vanderark, 2007 U.S. Dist. LEXIS 81101 at *12.



                                           15
Case 2:18-cv-00173-GJQ-MV ECF No. 44 filed 12/30/19 PageID.338 Page 16 of 20



      The most common procedure through which a prisoner in MDOC custody

exhausts his administrative remedies is the grievance procedure set forth in

Michigan Dept. of Corrections (MDOC) Policy Directive 03.02.130 (effective on July

9, 2007, superseded on March 18, 2019. Where grievance procedures are not available

because the issue presented is non-grievable, exhaustion of prison grievance

procedures is not required. It is well-established that a prisoner “cannot be required

to exhaust administrative remedies regarding non-grievable issues.” Figel v.

Bouchard, 89 F. App’x 970, 971 (6th Cir. 2004); Mays v. Kentucky Dept. of Corrections,

2018 WL 4603153, at *3 (W.D. Ky. Sept. 25, 2018) (“It is beyond debate that an inmate

cannot be required to exhaust administrative remedies regarding non-grievable

issues.”); Reeves v. Hobbs, 2013 WL 5462147 (W.D. Ark. Sept. 3, 2013) (“Defendants

cannot treat a complaint as non-grievable, and therefore not subject to the grievance

procedure, and then turn around and maintain the claim fails because [the plaintiff]

failed to follow the grievance procedure. As the well known proverb states, they

cannot have their cake and eat it too.”).

      However, where other administrative remedies are available, the prisoner is

required to exhaust those available remedies prior to filing a federal lawsuit. For

example, where an inmate claims that he received a retaliatory false misconduct,

whether a Class I misconduct or a Class II or III misconduct3, the inmate must first



3     Violations of written rules within the MDOC are classified as either Class I,
Class II or Class III misconducts. Class I consists of the most severe violations, and
Class III consists of the least severe. While Class I misconducts are considered
“major” misconducts and are “subject to all hearing requirements set forth in MCL
791.252”, Class II and III misconducts are considered “minor” misconducts and are
                                            16
Case 2:18-cv-00173-GJQ-MV ECF No. 44 filed 12/30/19 PageID.339 Page 17 of 20



raise the issue during the Misconduct Hearing. Siggers v. Campbell, 652 F.3d 681,

693-94 (6th Cir. 2011). If the inmate is claiming to have received a retaliatory Class

I misconduct, he or she must then must “file a motion or application for rehearing [of

his misconduct conviction] in order to exhaust his or her administrative remedies

before seeking judicial review of the final decision or order.” Mich. Comp. Laws §

791.255(1); see also Siggers, 652 F.3d at 693-94. Alternatively, if the inmate is

claiming to have received a retaliatory Class II or III misconduct, he or she must file

an appeal based on retaliation. MDOC PD 03.03.105 ¶¶ UUU-XXX; see also Jones v.

Heyns, 2014 U.S. Dist. LEXIS 55712 at *13-17 (W.D. Mich. Jan. 28, 2014).

      When prison officials waive enforcement of these procedural rules and instead

consider a non-exhausted claim on its merits, a prisoner’s failure to comply with those

rules will not bar that prisoner’s subsequent federal lawsuit.            Reed-Bey v.

Pramstaller, 603 F.3d 322, 325 (6th Cir. 2010). The Sixth Circuit has explained:

      [A] prisoner ordinarily does not comply with MDOCPD 130—and
      therefore does not exhaust his administrative remedies under the
      PLRA—when he does not specify the names of each person from whom
      he seeks relief. See Reed-Bey v. Pramstaller, 603 F.3d 322, 324-25 (6th
      Cir. 2010) (“Requiring inmates to exhaust prison remedies in the
      manner the State provides—by, say, identifying all relevant
      defendants—not only furthers [the PLRA’s] objectives, but it also
      prevents inmates from undermining these goals by intentionally
      defaulting their claims at each step of the grievance process, prompting
      unnecessary and wasteful federal litigation process.”). An exception to
      this rule is that prison officials waive any procedural irregularities in a
      grievance when they nonetheless address the grievance on the merits.
      See id. at 325. We have also explained that the purpose of the PLRA’s
      exhaustion requirement “is to allow prison officials ‘a fair opportunity’


“subject to all requirements currently set forth in Department Administrative Rules
and policy directives for ‘minor’ misconducts.” MDOC Policy Directive (PD) 03.03.103
¶ B (eff. date 07/01/18).
                                          17
Case 2:18-cv-00173-GJQ-MV ECF No. 44 filed 12/30/19 PageID.340 Page 18 of 20



      to address grievances on the merits to correct prison errors that can and
      should be corrected to create an administrative record for those disputes
      that eventually end up in court.” Id. at 324.

Mattox v. Edelman, 851 F.3d 583, 590-91 (6th Cir. 2017).4

      B. Analysis

      C.O. Goings and C.O. MacDonald argue that Martin’s claims against them

should be dismissed because Martin failed to exhaust his administrative remedies.

They recognize that Martin’s complaint makes allegations against Goings and

MacDonald that are similar to the claims Martin made in URF-17-07-2303-17z.

(ECF No. 30, PageID.220.) But Defendants argue that Martin’s Step II grievance

was filed well outside the deadline established by the MDOC, and, as a result, that

Martin has not complied with MDOC policy. The undersigned agrees that Martin’s

Step II appeal was late. Nevertheless, a review of MDOC’s Step III response suggests

that Martin’s appeal was not rejected at Step III, but, instead, was addressed on the

merits.




4      In Mattox, the Sixth Circuit held that a prisoner may only exhaust a claim
“where he notifies the relevant prison . . . staff” regarding the specific factual claim
“giving the prison staff a fair chance to remedy a prisoner’s complaints.” Id. at 596.
For example, grieving a doctor about his failure to give cardiac catheterization failed
to grieve the claim that the doctor erred by not prescribing Ranexa.
                                          18
Case 2:18-cv-00173-GJQ-MV ECF No. 44 filed 12/30/19 PageID.341 Page 19 of 20




(ECF No. 30-2, PageID.228.)

      The MDOC Prisoner Step III Grievance Report associated with this grievance

also indicates that the grievance was denied at Step III rather than rejected. (Id.,

PageID.226.)

      As explained in Reed-Bey and Mattox, when prison officials waive procedural

irregularities and decide the grievance on the merits, a prisoner has exhausted his

administrative remedies. Reed-Bey, 603 F.3d at 325; Mattox, 851 F.3d at 590-91.

That appears to be what happened here.         Accordingly, in the opinion of the

undersigned, a genuine issue of material fact remains as to whether Martin




                                        19
Case 2:18-cv-00173-GJQ-MV ECF No. 44 filed 12/30/19 PageID.342 Page 20 of 20



exhausted his administrative remedies. The undersigned respectfully recommends

denial of the C.O.s’ motion for summary judgment.5

    VII.   Recommendation

       The undersigned respectfully recommends that this Court (1) grant Dr. Downs’

motion for summary judgment and dismiss Dr. Downs from the case, and (2) deny

Correctional Officers Goings and MacDonald’s motion for summary judgment. If the

Court accepts this recommendation, Martin’s Eighth Amendment deliberate

indifference claims against C.O. Goings and C.O. MacDonald will remain.



Dated: December 30, 2019                        /s/ Maarten Vermaat
                                                MAARTEN VERMAAT
                                                U. S. MAGISTRATE JUDGE



                               NOTICE TO PARTIES

Any objections to this Report and Recommendation must be filed and served within
fourteen days of service of this notice on you. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P.
72(b). All objections and responses to objections are governed by W.D. Mich. LCivR
72.3(b). Failure to file timely objections may constitute a waiver of any further right
of appeal. United States v. Walters, 638 F.2d 947 (6th Cir. 1981); see Thomas v. Arn,
474 U.S. 140 (1985).




5      If Defendants Going and MacDonald can prove that the MDOC’s decision at
Step III was actually an affirmation of the Step II rejection rather than a decision on
the merits of Martin’s grievance, then they may request a bench trial on that issue.
See Lee v. Willey, 789 F.3d 673, 678 (6th Cir. 2015) (holding that “disputed issues of
fact regarding exhaustion under the PLRA presented a matter of judicial
administration that could be decided in a bench trial”).


                                           20
